Name: Commission Regulation (EEC) No 674/91 of 20 March 1991 amending Regulation (EEC) No 833/87 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic basmati variety
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 91 Official Journal of the European Communities No L 75/29 COMMISSION REGULATION (EEC) No 674/91 of 20 March 1991 amending Regulation (EEC) No 833/87 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic basmati variety THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3877/86 of 16 December 1986 on imports of rice of the long-grain aromatic basmati variety falling within CN codes 1006 20 and 1006 30 ('), and in particular Article 3 thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 833/87, as amended by Regulation (EEC) No 1 546/87 (3), lays down that the maximum quantities which may be released for free circulation under that Regulation for the period 1 January to 30 June 1991 may not exceed the equivalent of 5 000 tonnes of husked rice ; whereas, in order to ensure that that provision is complied with, it is appropriate to provide that the term of validity of licences issued in April may not extend beyond 30 June 1991 ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 5 (4) of Regulation (EEC) No 833/87 is hereby replaced by the following : 'However, the period of validity of import licences may not expire later than 31 December of the year of issue or later than 30 June for licences issued in April 1991 .' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 20 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 361 , 20 . 12. 1986, p . 1 0 OJ No L 80, 24. 3 . 1987, p . 20. 0 OJ No L 144, 4. 6 . 1987, p. 10 .